IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 02-50177
                           Summary Calendar


UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

IVORY WHITFIELD,

                                           Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                 for the Western District of Texas
                      USDC No. SA-01-CR-198-2
                        --------------------
                          December 23, 2002
Before REAVLEY, SMITH and STEWART, Circuit Judges.

PER CURIAM:*

     Ivory Whitfield appeals his conviction and sentence for

aiding and abetting and in possession with intent to distribute

in excess of 100 kilograms of marijuana.      R. 1, 5-6.   Whitfield

asserts that the district court abused its discretion in

admitting hearsay testimony, expert testimony, and a Western

Union receipt.     See United States v. Hernandez-Guevara, 162 F.3d
863, 869 (5th Cir. 1998).    If an abuse of discretion is found,

we review the error under the harmless error doctrine.       United

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-50177
                                -2-

States v. Skipper, 74 F.3d 608, 612 (5th Cir. 1996).    Whitfield

has not shown that the district court abused it discretion in

admitting any of the challenged evidence.    Bourjaily v. United

States, 483 U.S. 171, 181 (1987); United States v. Washington,

44 F.3d 1271, 1283 (5th Cir. 1995).    Additionally, Whitfield

confirms in his brief that he confessed to possessing the

marijuana at the time of his arrest.    The evidence of Whitfield’s

guilt is overwhelming and, if there had been any error in

admitting the evidence in question, it was harmless.

     Whitfield argues that the district court erred by failing

to decrease his offense level for acceptance of responsibility

because he confessed his involvement at the time of his arrest.

This argument is unpersuasive because part of his defense at

trial was the suggestion that he made no such confession.    The

district court did not err in denying a reduction.     See United

States v. Nguyen, 190 F.3d 656, 659 (5th Cir. 1999).

     Whitfield argues that the district court erred by not

reducing his offense level for a minimal role in the offense of

conviction.   Whitfield was trusted with sole custody of the large

and valuable shipment of marijuana.    Based on this fact, the

district court was not clearly erroneous in denying the offense

level reduction.   United States v. Becerra, 155 F.3d 740, 757

(5th Cir. 1998).

     AFFIRMED.